301 S.W.3d 592 (2010)
STATE of Missouri, Respondent,
v.
Mark Anthony PHILLIPS, Appellant.
No. WD 70277.
Missouri Court of Appeals, Western District.
February 2, 2010.
Matthew Ward, Esq., Columbia, MO, for appellant.
*593 Shaun J. Mackelprang, Esq. and John W. Grantham, Esq., Jefferson City, MO, for respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Mark Phillips challenges the sufficiency of the evidence to support his conviction on one count of stealing, a violation of Section 570.030.1, RSMo Cum.Supp.2008. For reasons fully explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).